Citation Nr: 1644640	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  11-02 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for recurrent dislocation of the left shoulder, post-operative Putti-Platt repair.  

2.  Entitlement to a separate rating in excess of 20 percent for limitation of motion of the left upper extremity for the period beginning on July 29, 2106, and to a separate compensable rating for limitation of motion of the left upper extremity prior to that date.

3.  Entitlement to a compensable rating for surgical scar, left shoulder, associated with recurrent dislocation of the left shoulder, post-operative Putti-Platt repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to October 1981.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  By a rating action in November 2010, the RO denied the Veteran's claim of entitlement to a rating in excess of 20 percent for recurrent dislocation of the left shoulder, post-operative Putti-Platt repair.  He perfected a timely appeal to that decision.  

In June 2014, the Board remanded the case for further evidentiary development.  That development was completed, and the case was returned to the Board for appellate review.  

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case in November 2014.  In correspondence received in October 2016, the Veteran's representative indicated that the Veteran wished to waive his right to have the claim remanded to the RO for initial consideration of this evidence.  

Subsequently, in an October 2016 rating decision, the RO a separate additional ratings for the left shoulder disability, a 20 percent rating effective July 29, 2016, for limitation of motion of the left upper extremity and a noncompensable (zero percent) rating for surgical scar of the left shoulder.  Although the RO termed these as grants of service connection, they are more accurately viewed as additional ratings for the already service connected left shoulder disability.  As such, the issues before the Board include those ratings as the disability evaluation of the left shoulder is already before the Board and they are part and parcel to that evaluation.  




FINDINGS OF FACT

1.  The Veteran's left shoulder disability is manifested by pain, stiffness, occasional popping, limitation of motion to greater than 25 degrees from the side, but has not been manifested by ankylosis or any impairment of the clavicle with nonunion; or loose movement or dislocation of the clavicle or scapula or fibrous union of the humerus, during any time on appeal.  

2.  The Veteran's left shoulder disability manifested as limitation of motion of the left arm to midway between the side and shoulder beginning on January 5, 2010.

2.  The Veteran's left shoulder scar is not painful, tender or unstable, and it does not exceed 6 square inches.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for recurrent dislocation of the left shoulder, post-operative Putti-Platt repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2015).  

2.  The criteria for a rating in excess of 20 percent for limitation of motion of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).  

3.  The criteria for a rating of 20 percent for limitation of motion of the left upper extremity for the period from January 5, 2010 through July 28, 2016 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201 (2015).

4.  The criteria to establish a compensable rating for a residual surgical scar of the left shoulder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7805.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2010.  

It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  


II.  Laws and Regulations-Higher Evaluations.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's left (minor) shoulder disability has been evaluated as 20 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5202.  Under this regulatory provision, a 20 percent rating is warranted for impairment of the humerus (minor) by malunion with moderate or marked deformity; or recurrent dislocation of the shoulder at the scapulohumeral joint with frequent episodes and guarding of all arm movements, or infrequent episodes and guarding of all movement only at shoulder level.  A 40 percent for the minor arm is warranted for fibrous union of the shoulder, a 50 percent rating for the minor arm is warranted for nonunion (false flail joint), and a 70 percent rating is warranted loss of head of shoulder (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2015).  

The Board's left shoulder disability has also been separately rated under Diagnostic Code 5201 for limitation of motion of the arm.  Under this regulatory provision, the 20 percent rating contemplates the arm (minor) limited to shoulder level or limited to midway between the side and shoulder level.  A rating of 30 percent is warranted where the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 30 percent rating is also warranted for ankylosis of the scapulohumeral articulation intermediate between favorable and unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2015.  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b) (1) (2015).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b) (1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

Also for consideration is whether the collective effect of a claimant's other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  


III.  Factual Background 

By a rating action in June 1996, the RO granted service connection for recurrent dislocation of the left shoulder, post-operative Putti-Platt repair, evaluated as 0 percent, effective March 22, 1996.  Subsequently, in a rating action in October 2009, the RO increased the evaluation for recurrent dislocation of the left shoulder from 0 percent to 20 percent, effective July 17, 2009.  

In a statement in support of claim (VA Form 21-4138), dated in October 2010, the Veteran indicated that he had experienced constant pain and numbness in left arm over the past 4 months.  The Veteran stated that he has to keep his left arm by his side and be extremely careful how he lays on it.  The Veteran also reported that he occasionally dislocates the arm out of the socket when he attempts to dress; he stated that he has to keep the arm by his side and be careful not to lift it.  The Veteran indicated that he received two shots in the left shoulder, but they have provided little relief.  

Submitted in support of the claim were VA progress notes dated from June 2010 to October 2010, which show that the Veteran received ongoing clinical attention and treatment for his left shoulder disorder.  When seen in September 2010, the Veteran complained of shoulder pain, tendonitis and degenerative joint disease, with worsening of symptoms over the past 6 months.  On examination, it was noted that the Veteran was unable to passively abduct above 80 degrees.  He was tender over the biceps insertion and subacromial bursa.  The assessment was shoulder pain/tendonitis/DJD/hardware.  

The Veteran was afforded a VA examination in November 2010.  The Veteran reported that he had received injections twice in the past year, and he had the nerves microwaved.  The Veteran described the pain as constant, and he described the severity as a 5; he noted that the pain comes intermittently about twice a day, and it becomes severe with activity.  The Veteran reported symptoms which include pain, instability, stiffness, weakness, giving way, incoordination, and decreased motion in the left shoulder.  The Veteran reported mild flare-ups weekly which last from 3 to 7 days.  He noted that precipitating factors of the pain was chopping wood, and alleviating factor was rest.  

On examination, the examiner reported tenderness and guarding of movement of the left shoulder.  The left shoulder had a flexion to 130 degrees, abduction to 90 degrees, internal rotation to 90 degrees, and external rotation to 20 degrees.  The examiner stated that there was objective evidence of pain with active motion of the left shoulder.  He also noted that there was objective evidence of pain following repetitive motion.  The examiner noted that the Veteran was able to perform repetitive use testing.  After repetitive use testing, range of motion in the left arm revealed a flexion to 80 degrees, abduction to 90 degrees, left internal rotation to 90 degrees, and external rotation to 45 degrees.  No ankylosis was noted.  X-ray study of the left shoulder revealed hypertrophic osteoarthritic degenerative changes of the AC joint; there were also degenerative changes of the glenohumeral joint with marginal spurring.  The pertinent diagnosis was residual degenerative arthritis with intermittent impingement, status post recurrent dislocated left shoulder and Putti-Platt repair.  The examiner stated that the Veteran's disability caused problems with lifting and carrying, difficulty reaching, and pain.  

The Veteran was afforded another VA examination in July 2014.  At that time, the Veteran reported that he was unable to reach or bear weight with his left hand over one pound.  The Veteran reported taking Ibuprofen for the pain.  The Veteran indicated that he had constant pain and numbness in left shoulder, which radiates down into the left arm; he stated that the pain had gotten significantly worse in last several months.  The Veteran stated that he was unable to reach, place left arm above shoulder level or grab/pull over one pound.  It was noted that the Veteran was able to eat and use eating utensils with left arm at table level, and he used his right hand for primary strength as far as eating, driving and doing things so he can keep his left arm tucked in by his side to alleviate pain.  It was noted that the Veteran has difficulty robing and disrobing with the left arm, without the assistance of his wife.  The Veteran reported that he had had cortisone injections to left shoulder, but the doctors have now recommended aggressive physical therapy.  

On examination, it was again noted that the Veteran is right hand dominant.  The left shoulder had flexion to 90 degrees, with painful motion beginning at 30 degrees.  Abduction in the left shoulder was at 70 degrees, with painful motion beginning at 30 degrees.  It was noted that the Veteran was able to perform repetitive use testing with 3 repetitions.  After repetitive use testing, flexion in the left shoulder was 90 degrees, and abduction was 70 degrees.  The examiner stated that there was no additional limitation in range of motion of the shoulder and arm following repetitive use testing.  It was noted that functional impairment in the left shoulder was caused by less movement than normal, weakened movement, excess fatigability, and pain on movement.  The examiner also noted localized tenderness and guarding in the left shoulder.  Muscle strength testing in the left shoulder was 4/5 with flexion and abduction, reflecting active movement against some resistance.  No ankylosis was noted.  Hawkins' impingement test was positive.  External rotation/infraspinatus strength test was also positive in the left shoulder, indicating weakness in the shoulder.  There was no history of recurrent dislocation (subluxation) of the left shoulder.  There was no impairment of the AC clavicle or scapula, and no tenderness on palpation of the AC joint.  The examiner noted that the residuals of the left shoulder surgery included decreased range of motion, pain on movement, fatigability and weakened movement.  X-ray study of the left shoulder revealed degenerative medial and lateral joint impingement, a small amount of fluid in subdeltoid bursa suggesting subdeltoid bursitis, and previous coracoid screw placement.  The pertinent diagnosis was recurrent dislocation of the left shoulder, status post Putti-Platt surgery.  The examiner stated that the Veteran's left shoulder disability would prevent him from reaching above shoulder level with left arm and grabbing or pushing/pulling over 1 pound with left upper extremity or using hand tools with left arm due to pain, decreased range of motion, weakened movement and fatigability.  The examiner also noted that the Veteran would have additional limitation during joint flare, or when the joint is used repeatedly over a period of time, manifested primarily by pain and difficulty continuing joint movement.  The examiner explained that additional loss of range of motion could not be ascertained since the primary disability is related to pain and loss of repetitive use rather than loss or range of motion.  

The examiner stated that the Veteran left shoulder disability would have moderate impact on gainful physical occupation due to his inability to reach above shoulder level with left arm and grabbing or pushing/pulling over 1 pound with left upper extremity or using hand tools with left arm.  The examiner also noted that the Veteran's left shoulder disability would have mild impact on gainful sedentary occupation due to inability to reach above shoulder level with left arm and grabbing or pushing/pulling over 1 pound or using hand tools with left upper extremity; however, with reasonable accommodations, he would be able to work at a workbench or desk, use right arm with no restrictions such as answer telephone, write and move files with both upper extremity.  The examiner concluded that there was evidence of partial but not total disability of left arm and Veteran does guard left arm from movement as well as has pain to left upper extremity consistent with his report of pain as well as consistent with difficulties in physical exam of left shoulder without causing undue or unnecessary pain.  

The examiner also noted that the Veteran had scars related to his shoulder surgery; however, the examiner also noted that they were not painful or unstable, nor was the total area of the scars greater than 39 square cm.

On the occasion of another VA examination in August 2016, the Veteran indicated that he had constant left shoulder pain which was made worse with overhead, extended reach, lifting, carrying or sleeping on the arm.  The Veteran stated that he felt like that left arm was going to freeze; i.e., become immobile.  The Veteran stated that his left shoulder felt tight and popped out all the time.  He also reported that it catches with movement.  It was noted that the Veteran was not employed at this time.  He denied any popping or occasional give way.    He did not report any flare-ups of the shoulder or arm.  It was reported that the Veteran complained of constant pain in the left shoulder pain that is made worse with overhead, extended reach, lifting, carrying or sleeping on the arm.  Range of motion in the left shoulder revealed flexion to 80 degrees, abduction to 70 degrees, external rotation to 20 degrees, and internal rotation to 10 degrees.  The examiner noted that range of motion contributed to difficulty with overhead, extended reach, and backwards movement with the left arm.  The examiner stated that pain was noted on the examination but did not result in or caused functional loss; she noted that the Veteran had pain with all movements.  There was no evidence of pain with weight bearing.  It was noted that the Veteran had tenderness to the anterior of the shoulder.  There was also evidence of crepitus.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional function loss or loss of range of motion after three repetitions.  The examiner stated that she was unable to say whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time without resorting to mere speculation.  Muscle strength testing was 3/5 with forward flexion and abduction of the left shoulder; however, no atrophy was noted.  No inflammatory arthritis was noted.  No ankylosis was noted.  The examiner noted that the Veteran had guarding of all arm movements of the left shoulder.  There was no clavicle, scapula, acromioclavicular joint or sternoclavicular joint condition.  The Veteran did not have loss of head (flail shoulder,), nonunion, or fibrous union of the humerus.  The Veteran also did not have malunion of the humerus with moderate or marked deformity.  The examiner noted that the residuals of the left shoulder surgery include pain and limited movement.  The pertinent diagnosis was recurrent dislocation of the left shoulder.  The examiner stated that the Veteran's left shoulder disability would result in limitations with activities with overhead, extended reach, lifting, carrying, pushing, pulling due to reported pain and limited movement.  

In that 2016 report, the examiner noted that the Veteran had surgical scars related to the shoulder surgery; however he also indicated that the scars were not painful or unstable, were not located on the head, face or neck, nor did they have a total area equal to or greater than 30 square cm.  

Received in September 2016 were VA progress notes dated from July 2014 to September 2016 which show that the Veteran received clinical attention for management of left shoulder pain.  


Analysis.

Upon review of all the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the service-connected recurrent left shoulder dislocation under Diagnostic Code 5202 or in excess of 20 percent for limitation of motion under Diagnostic Code 5201 for any time on appeal.  Pursuant to Diagnostic Code 5202, an increased disability rating of 30 percent or higher would only be warranted if there was fibrous union of the humerus, nonunion of the humerus, and/or loss of head of the humerus, none of which are present here.  This is based on the findings from the examinations detailed above.  The findings also provide evidence against a rating under Diagnostic Code 5200 or 5203.  

The Board has considered whether an increased disability rating in excess of 20 percent is warranted under any other provision of the rating schedule.  Diagnostic Code 5203 does not provide for a disability rating in excess of 20 percent.  Further, as neither the lay nor the medical evidence reflects ankylosis of scapulohumeral articulation, a rating in excess of 20 percent is not warranted under Diagnostic Code 5200.  Significantly, during both the July 2014 and the August 2016 examinations, the examiners specifically noted that there was no ankylosis of the left shoulder joint.  38 C.F.R. § 4.71a.  

Upon review of all the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted for limitation of motion of the left arm for any period on appeal.  Careful review of the evidentiary record does not show that the Veteran's left shoulder disorder limits motion of his arm to 25 degrees from his side, as would warrant a 30 percent rating under DC 5201.  There is evidence of pain on motion of the left arm, some stiffness of the shoulder, weakness, and limitation of function of the shoulder due to shoulder pain.  Those symptoms, however, have not been shown to limit function of the Veteran's left shoulder arm to an extent equivalent to limitation of motion of the arm to 25 degrees from his side.  While the Veteran has complained of pain and difficulty lifting, reaching and working overhead, there is no indication that he has limitation of motion of the arm to significantly less than the shoulder level.  In sum, the record establishes that the Veteran retains functional use significantly above that which would be contemplated by disability manifested by motion limited to 25 degrees from the side.  

While the Veteran has reported flare-ups, the Board finds the examination reports to be probative that a higher rating is not available based on limitations during flare-ups as an estimation of any additional range of motion could only be arrived at by pure speculation.  

That being said, his reports and the findings going back to the 2010 treatment notes tend to show that motion of the left arm has been limited to the point where a 20 percent rating is warranted during the entire course of the claim and appeal.  Taking all of this evidence together the Board finds that motion of his left arm has been limited by his disability to midway between his side and shoulder level for the course of the claim and appeal, but has never been limited to 25 degrees from the side.  Although the Veteran filed his claim in October 2010, he sought treatment on January 5, 2010 at VA for left shoulder pain and was shown to have active abduction to 70 degrees, after which he does not appear to have ever materially improved.  This is the earliest showing that his disability approximated the 20 percent rating for limitation of motion.  As this is within one year prior to when he filed his claim for an increase, in October 2010, the Board finds that this is the appropriate date for assignment of the 20 percent rating for limitation of motion of the left arm to midway between the side and the shoulder.  See 38 U.S.C.A. § 5110(b) (West 2014); Gaston v. Shinseki, 605 F.3d 979 983-84 (Fed. Cir. 2010).  The Board stresses that this is consistent with his later findings from the most recent examination and that the Board is resolving reasonable doubt in his favor in making this determination.  The evidence between October 2009 and January 5, 2010 does not show that the limitation of motion approximated a compensable rating under Diagnostic Code 5201. 

The Veteran's surgical scar is rated as noncompensable pursuant to DC 7805 on the basis that the scar is superficial, linear, not painful or unstable, and measures less than 6 square inches.  To warrant a higher initial schedular evaluation, the Veteran must show that his scar is deep (associated with underlying soft tissue damage) and nonlinear measuring at least 6 square inches, or superficial and nonlinear, measuring at least 144 square inches, or unstable or painful, or functionally disabling (criteria for a 10 percent evaluation).  38 C.F.R. § 4.118, DCs 7801-7805.  The examination reports show that none of these criteria are met.  Hence, a compensable rating for scars is not warranted for any period on appeal.  

All of the symptoms and the level of disability of the Veteran's left shoulder condition are addressed by the regular schedular criteria, both by the specific Diagnostic Codes discussed and application of 38 C.F.R. § 4.40 and § 4.45.  The Veteran's only service-connected disability is his left shoulder disorder, with its various manifestations.  There is no collective effect present here that makes his disability picture an exceptional or unusual one.   Therefore referral for extraschedular consideration is not warranted.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against granting any higher or additional rating, other than the 20 percent rating for limitation of motion for the period prior to July 29, 2016, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to a rating in excess of 20 percent for recurrent dislocation of the left shoulder, post-operative Putti-Platt repair, is denied.  

Entitlement to a 20 percent rating for limitation of motion of the left upper extremity is granted for the period from January 5, 2010 through July 28, 2016, subject to the regulations governing the disbursement of monetary benefits.

Entitlement to a rating higher than 20 percent for limitation of motion of the left upper extremity is denied.  

Entitlement to a compensable disability rating for a left shoulder scar is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


